Citation Nr: 1030181	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  09-09 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased disability rating for the 
service-connected ulcerative colitis/irritable bowel syndrome, 
currently rated as 10 percent disabling.  

2.  Entitlement to service connection for residuals of a left 
salpingo-oophrectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to April 1999.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO confirmed and continued a 
previously assigned 30 percent rating for service-connected 
migraine headaches; confirmed and continued a previously assigned 
10 percent rating for service-connected ulcerative 
colitis/irritable bowel syndrome; denied service connection for 
acid reflux with chronic cough; and, denied service connection 
for residuals of a left salpingo-oophrectomy.  

In the Veteran's Notice of Disagreement (NOD) received at the RO 
in July 2008, she specifically disagreed with that portion of the 
February 2008 decision that:  (1) denied entitlement to a 
disability rating in excess of 10 percent for the service-
connected ulcerative colitis/irritable bowel syndrome; and, (2) 
denied service connection for the left salpingo-oophrectomy.  As 
such, only these issues were addressed in the Statement of the 
Case (SOC), issued to the Veteran in December 2008.  The 
Veteran's substantive appeal, (VA Form 9) was timely received at 
the RO in February 2009.  

During the pendency of the appeal, the Veteran relocated to 
Maryland, and as such, jurisdiction of the claims file was 
transferred to the Baltimore, Maryland RO.  

In May 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge sitting at VA's Central Office 
in Washington, DC.  A transcript of the testimony is associated 
with the claims file.  

The issue of service connection for residuals of a left salpingo-
oophrectomy is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's service 
connected ulcerative colitis/irritable bowel syndrome has been 
productive of severe irritable colon syndrome with diarrhea or 
alternating diarrhea and constipation, with more or less constant 
abdominal distress.

2.  Severe ulcerative colitis with malnutrition and only fair 
overall health during remissions is not demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of  a 30 percent disability 
rating for the service-connected ulcerative colitis/irritable 
bowel syndrome have been met during the entire appeal period.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 
7319, 7323 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated December 2007.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate an 
increased rating claim and the relative duties of VA and the 
claimant to obtain evidence.  The letter also notified the 
Veteran of how VA assigns disability ratings and effective dates 
for all grants of service connection, pursuant to the directives 
set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate her claim.  The Veteran has received all essential 
notice, has had a meaningful opportunity to participate in the 
development of her claim, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to the 
content or timing of the notices.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran a physical 
examination, and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  Moreover, the Veteran submitted 
additional evidence in support of her appeal, both at her 
personal hearing in May 2010, and by mail directly to the Board 
in July 2010.  In both instances, the additional evidence was 
submitted with a waiver of review by the Agency of Original 
Jurisdiction (RO).  As such, adjudication of this claim may 
proceed at this juncture without predjudice to the Veteran.  

II.  Increased Ratings

The Veteran seeks a disability rating higher than the 10 percent 
currently assigned for the service-connected ulcerative 
colitis/irritable bowel syndrome.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In this case, the Veteran's service-connected ulcerative 
colitis/irritable colon syndrome may be rated under 38 C.F.R. § 
4.114, Diagnostic Code 7323 for ulcerative colitis, or under 
Diagnostic Code 7319 for irritable colon syndrome, whichever code 
provides for the highest possible rating based on the application 
of the Veteran's symptoms to the applicable rating criteria.

Under 38 C.F.R. § 4.114, Diagnostic Code 7323 for ulcerative 
colitis, a 10 percent disability evaluation, or rating, is 
assigned for moderate ulcerative colitis with infrequent 
exacerbations.  A 30 percent disability rating is assigned for 
moderately severe ulcerative colitis with frequent exacerbations.  
A 60 percent evaluation is assigned for severe ulcerative colitis 
with numerous attacks a year and malnutrition, the health only 
fair during remissions.  A 100 percent evaluation is assigned for 
pronounced ulcerative colitis, pronounced, resulting in marked 
malnutrition, anemia, and general debility, or with some serious 
complication as liver abscess.

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319, (for 
irritable colon syndrome), a 10 percent disability rating is 
assigned for moderate disability manifested by frequent episodes 
of bowel disturbance with abdominal distress.  A maximum 30 
percent disability rating under Diagnostic Code 7319 requires 
severe irritable colon syndrome manifested by diarrhea or 
alternating diarrhea and constipation with more or less constant 
abdominal distress.

Based on the medical evidence of record throughout the entire 
appeal period, it is clear that the Veteran suffers from 
ulcerative colitis confirmed by colonoscopy, with symptoms 
similar to severe irritable colon syndrome.  She testified at her 
personal hearing in May 2010  that she experiences nearly 
constant abdominal distress, with alternating bouts of diarrhea 
and constipation.  These reports are also noted in the medical 
evidence of record, which includes VA treatment records, as well 
as some private gynelogical records, and a VA examination from 
January 2008.  

At the January 2008 VA examination, the Veteran reported frequent 
diarrhea with alternating constipation, blood and mucus in the 
stool, and abdominal cramping.  The Veteran reported that her 
symptoms had worsened since 2004.  Treatment included mesalamine 
1200 mg three times per day.  Side effects of this treatment 
included headaches and blood in her urine.  She reported 
constipation weekly.  She also reported a history of diarrhea 
several times weekly that lasted two days.  She also had 
colickly, crampy episodes of right upper quadrant pain several 
times per week that lasted one to two hours.  The severity of the 
pain was reportedly moderate.  Although there was some nausea 
noted, no vomiting was reported.  Her overall state of health was 
reported to be fair; however, there was no malnutrition or 
significant weight loss.  Similarly there was no sign of anemia.  
On examination, mild right lower quadrant tenderness was noted.  

The Veteran was currently employed full time; however, she 
estimated that there were 5 weeks lost within the previous twelve 
month period due to the service-connected disability.  Her 
increased absenteeism from work was considered a significant 
occupational effect.  The ulcerative colitis also had a moderate 
effect on usual daily activities such as chores, exercise, 
sports, and travel.  A severe effect on recreation was also 
noted.  

In support of her claim for an increased disability rating, the 
Veteran wrote in a July 2007 statement that she suffered with 
bloody diarrhea, nausea and severe abdominal cramps, which could 
come on so suddenly that making it to the bathroom in time may 
not always be possible.  The Veteran further reported that she 
experienced fluctuating weight gain/loss and extreme fatigue due 
to nutrient and blood loss.  During attacks, she believes she 
runs a risk of malnourishment and dehydration due to the amount 
of fluid loss.  

The Veteran further maintains that the ulcerative colitis has 
caused slight anemia, malnutrition and disability during 
prolonged attacks.  

VA outpatient records show that the Veteran was seen regularly 
for follow up of her ulcerative colitis/irritable bowel symptoms.  
In August 2006, she was noted to have mild colitis following a 
colonoscopy.  In June 2007, it was noted that the Veteran had a 
flare-up in 2004, but that she was off all medications at that 
time.  Her colon at that time showed acute colitis.  The June 
2007 note also referred to a follow-up colonoscopy from August 
2006 which showed mild pancolitis grossly, though path had no 
significant histopathologic change.  It was also noted that the 
Veteran was maintained on masalamine 3.6 g per day.  

It was noted that since her last visit, the Veteran had done 
fairly well.  She had undergone a left tubo-oopherctomy due to 
dermoid cyst.  That was complicated by a post-operative ileus 
from which she had since recovered.  Since that time, she had 
been adamant about taking her mesalamine, and had reasonably good 
symptom control.  The Veteran reported approximately two BM's per 
day, which were only rarely bloody.  She had no nausea, vomiting, 
abdominal pain fevers, or chills.  Weight had been steady.  She 
reported spasm about twice per month, which was the acute onset 
of abdominal pain and the immediate urge to defecate.  Pain was 
relieved by having a BM.  

The assessment was history of ulcerative colitis, with 
colonoscopy in August 2006 with normal path.  Currently well-
controlled on mesalamine 3.6 g daily.  The examiner noted that 
some of her symptoms may be IBS in nature, but she has had true 
flares with acute colitis while off treatment so continuing 
therapy seemed most reasonable.  

A December 2007 VA treatment note revealed that the Veteran was 
doing well overall, though she was having worsening of right 
lower quadrant crampy pains every couple of weeks.  Having a BM 
usually relieved her symptoms.  Sometimes she felt bloated with 
the episodes.  The Veteran reported one normal BM daily, without 
blood.  She denied fevers and chills, and her weight had 
increased about 7-8 pounds.  The assessment was that the 
Veteran's disease was well-controlled, although she did have 
intermittent episodes of right lower quadrant crampy abdominal 
pain.  

A January 2008 colonoscopy to evaluate the Veteran's ulcerative 
colitis noted minimal inflammation in the rectum.  The 
postoperative diagnosis was mildly active ulcerative colitis.  
The microscopic exam diagnosis was terminal ileum biopsy:  benign 
ileal mucosa; no crypitis, crypt abscesses, or granulomas were 
identified.  As to the colon biopsy, benign colonic mucosa was 
noted, and it was negative for acute or chronic colitis.  

A March 2010 colonoscopy to evaluate the colitis noted mild 
ulcerative colitis.  

A May 2010 VA medical record showed that she had intermittent 
diarrhea and constipation with 5 to 6 mushy bowel movements per 
day.  She did not have nocturnal bowel movements.  She complained 
of abdominal cramping and increased frequency of bowel movements 
at work.  She denied fecal incontinence.  In the past week, she 
had three bowel movements with blood coating the stool.  She also 
complained of a bloating sensation.  There was no weight loss, no 
uveitis, erythema nodosum or pyoderma gangrenosum.  The 
impression was history of ulcerative colitis, with endoscopic 
resolution of colitis while on treatment with mesalamine, 
however, she was still symptomatic with alternating diarrhea and 
constipation suggestive of superimposed irritable bowel syndrome.

A friend/co-worker submitted a statement indicating that the 
Veteran had quit a job because she could not perform her job 
duties satisfactorily.  Since then she also missed time at work 
but did not fully discuss what was going on.  

In a lay statement submitted in May 2010, the Veteran immediate 
supervisor indicated that she had missed a significant amount of 
work due to the ulcerative colitis.  The supervisor also 
indicated that she had personally witnessed occasions when the 
Veteran had spent unusually lengthy periods of time in the 
bathroom, or had to run to the bathroom to make it there in time.  
The supervisor also reported witnessing actual bloating of the 
Veteran's stomach at times, to the point at which she had to 
unbutton her pants for relief.  

The Veteran testified during the Board hearing that she had been 
taking three Mesalamine pills since 2004 three times per day.  
She also took other medication every four hours when needed to 
stop the spasms.  In addition, she used suppositories, Vitamin D 
supplements, calcium supplements, and had been instructed to buy 
fiber pills.  She stated that at the onset of her spasms it would 
take 45 minutes to an hour for her to completely defecate and she 
would have a lot of cramps, bloating, and some nausea.  She had 
the spasms at least once daily and she rated the pain during an 
exacerbation as a 9 on a scale of  10.  She stated that she 
gained weight, had bloating and joint pains.  She also reported 
constipation several times per week and daily diarrhea.  

Based on the entire body of evidence as summarized above, the 
criteria for the assignment of a 30 percent rating, pursuant to 
either Diagnostic Code 7319 (for irritable colon syndrome) or 
Diagnostic Code 7323 (for ulcerative colitis) are met.  

With regard to Diagnostic Code 7319, the record clearly reflects 
that the Veteran's overall disability picture is manifested by 
severe irritable bowel syndrome, productive of diarrhea, or 
alternating diarrhea and constipation, with more or less constant 
abdominal distress.  This has been shown consistently throughout 
the appeal period by her credible testimony, her self-reported 
history on numerous VA treatment records, as well as lay 
statements from a friend and her immediate supervisor.  

A 30 percent rating is the maximum allowable rating under 
Diagnostic Code 7319.  

Similarly, the Veteran's service-connected ulcerative colitis 
also more nearly approximates the criteria for the assignment of 
a 30 percent disability rating under Diagnostic Code 7323.  
Although the Veteran's ulcerative colitis is fairly well-
controlled on medication, the record reflects that when she is 
off medication, a moderately severe disability picture is 
painted, with frequent exacerbations of ulcerative colitis shown.  

That notwithstanding, the fact remains that the Veteran remains 
on medication, and the objective evidence of record, which 
consists of regularly scheduled colonoscopies, shows that the 
ulcerative colitis is mild, and well-controlled on medication.  
As such, the criteria for the assignment of a rating in excess of 
30 percent under Diagnostic Code 7323 are not met.  Moreover, to 
warrant the next higher rating of 60 percent malnutrition must be 
shown, with health only fair during remissions.  Malnutrition has 
never been demonstrated.  

The Veteran's weight has either remained fairly stable or has 
increased during the appeal period.  The Veteran has also not 
been shown to have any significant signs of anemia at any time 
during the appeal period.  For these reasons, an evaluation 
higher than 30 percent is not warranted under Diagnostic Code 
7323.  

In sum, the criteria for a 30 percent evaluation, but no higher, 
are met for the entire period of time that is covered by this 
appeal.  The evidence does not show, however, that the criteria 
for a higher evaluation are met for any distinct period of time 
such that the consideration of staged ratings is warranted.   

An extra-schedular evaluation under 38 C.F.R. § 3.321 has been 
considered in light of the reports of interference with her 
employment to include having to miss work.  However, the 
impairment associated with the service-connected ulcerative 
colitis/irritable bowel syndrome is adequately considered by the 
diagnostic codes applied.  The medical evidence shows a history 
of chronic diarrhea, abdominal pain, nausea, and alternating 
constipation, findings consistent with the rating criteria 
applied, which specifically addresses the Veteran's symptoms 
consistent with severe irritable bowel syndrome.  While 
impairment with her occupational functioning is shown, the 
assigned rating contemplates the level of impairment 
demonstrated.  Thus, the evidence does not present such an 
exceptional disability picture that the available schedular 
evaluation for the service-connected disability is inadequate.  
See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased rating of 30 percent, but no higher, is granted for 
the service-connected ulcerative colitis/irritable bowel 
syndrome, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The Veteran seeks service connection for residuals of a left 
salpingo-oophrectomy.  

The Veteran was discharged from service in April 1999, and she 
underwent a left salpingo-oophrectomy in January 2007.  The 
Veteran maintains that she initially developed symptoms in 
service that ultimately led to the need to remove her left ovary.  
Specifically, the Veteran reported abnormal pap smears in 
service.  Indeed a review of the STRs shows several abnormal pap 
smears during service.  

In addition, the Veteran reported that she was taking Depo-
Provera shots for birth control while in service, and because of 
this, she was not menstruating.  As such, she was unaware of the 
fact that there was anything wrong with her until the Depo-
Provera shots were stopped and she began to have irregular 
bleeding.  It was then discovered that the Veteran had a cyst 
that could have possibly been growing for quite some time.  

Given the Veteran's contentions, and the evidence showing 
irregular pap smears in service, a VA examination is necessary to 
fairly decide this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the current nature and likely 
etiology of any residuals of a left salpingo-
oophrectomy, including, but not limited to, 
whether the procedure was ultimately 
necessary as a result of a disease or injury 
that had its onset during service.  The 
claims file, including a copy of this 
remand, should be made available to the 
examiner for review in conjunction with the 
examination.  The examiner should first 
determine if there is a current disability 
that exists, apart from loss of use of a 
creative organ.  Then, the examiner should 
opine as to whether it is at least as likely 
as not (a 50 percent or higher likelihood) 
that the disability which ultimately led to 
the need for a left salpingo-oophrectomy had 
its onset during service or is otherwise 
related to service, to include the abnormal 
pap smears therein.  In so opining, the 
examiner should consider the treatment 
records, the Veteran's self-reported history, 
the abnormal pap smears shown in service, as 
well as any additional pertinent evidence 
that is added to the claims file pursuant to 
this remand.  In this regard, the examiner 
should also comment on whether the objective 
findings on examination are consistent with 
the Veteran's reported history.  A complete 
rationale should accompany all opinions 
expressed.

2.  Readjudicate the Veteran's claim for 
entitlement to service connection for 
residuals of a left salpingo-oophrectomy.  If 
any action taken is adverse to the Veteran, 
she and her representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


